Citation Nr: 1617787	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  09-11 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a cervical spine disability.

2.  Entitlement to service connection for a right elbow disability, including as secondary to the cervical spine disability.

3.  Entitlement to service connection for a left wrist disability, including as secondary to the cervical spine disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974, December 1979 to December 1982, October 1999 to August 2000, and January 2003 to September 2007, with additional periods of Reserve duty until September 2007.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and a June 2009 rating decision of the St. Petersburg, Florida, RO.

In January 2011, the Veteran testified at a hearing at the RO before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  In a March 2014 letter, the Board notified the Veteran that the VLJ who presided at his hearing was no longer employed by the Board and informed him of his options for another hearing.  Although he responded that he wanted another Board hearing, he withdrew his hearing request in July 2015.  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 




REMAND

In August 2015, the Board remanded the case for additional development, including development to obtain private treatment records.  In October 2015, the Veteran was asked to submit either a VA Form 21-4142 or medical records pertaining to any relevant non-VA treatment, including treatment by the A.I.  In November 2015, the Veteran submitted a VA Form 21-4142 for "all required records."  Subsequently in November 2015, the Private Medical Records Retrieval Center determined that the request did not meet the criteria for action due to incomplete private health practitioner information and that the request must be worked via the traditional process.  The Appeals Management Center (AMC) issued a Supplemental Statement of the Case in December 2015.  No additional action was taken, and the AMC did not specifically inform the Veteran that the private treatment records, notably those associated with the reported A.I. treatment, were not of record.  It is unclear whether the Veteran is aware that the private treatment records are not associated with the record.  Due to this ambiguity, further development to obtain those records is in order.  

Furthermore, in light of the need for remand, the Veteran should be afforded another VA examination to determine the current degree of severity of the cervical spine disability.  

In light of these circumstances, this case is remanded to the RO or the AMC, in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain all pertinent, outstanding medical records, including records pertaining to treatment provided by A.I.  Inform the Veteran that no records associated with treatment by A.I. have been associated with the record. 

2.  Then, afford the Veteran a VA examination to determine the current degree of severity of the service-connected cervical spine disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

3.  Undertake any other indicated development.

4.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




